DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “outer waist elastic” of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. There is no reference to any “outer waist elastic” within the specification and the term appears to be a renaming of the previously mentioned “plurality of waist elastics” from claim 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Interpretation
Regarding claim 1, the Examiner understand the first distance to be L1 in figure 2 and the second distance to be L2 in figure 2. L1 has a length range of 300-400mm while L2 has a length of at least 55% of L1. This translates to L2 being at least 165mm as no upper limit for L2 is required by the claim. If the applicant wishes for the range of L1 to apply to L2, the Examiner suggests “at least 55% of the first dimension as defined by the range” or something to that effect.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "elongation ratio" in claims 5, 7, and 10 is a relative term which renders the claim indefinite.  The term "elongation ratio” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one It is unclear if the elongation ratio is a material property of the elastic and the applicant to using different elastics to achieve the different elongation ratios or if it relates to ability of the material to stretch and how much the elastic is pre-stretched during assembly (or in other words under how much the tension the elastic is applied) . No material is provided for elastic. 
The examiner understand the elongation ratio of claim 5 to mean the leg elastic are under greater tension (or in a more stretched state) than the waist elastic.
The examiner understand the elongation ratio for claim 7 to be the same for the first and second elastic.
Regarding claim 10 it is unclear how the elongation ratio of 2 to 3.5 can be interpreted due to the missing information regarding material or how the elongation ratio is measured.

Regarding claim 8, the examiner is unclear as to what the “outer elastics” are as they appears to be a renaming of the already claimed term “plurality of waist elastics” thereby making the claim indefinite. Based on the entire claim the examiner understands the applicant to be trying to covey that the plurality of waist elastics extend the full length of the front and rear panel.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No.10123913 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims if the instant application are boarder and thus species anticipates genus.
Table 1: Mapping of instant claims to US 10123913
Instant Application
U.S. Patent No.10123913 B2
1
1
2
2
3
3
4
1
5
1
6
1
7
1
8
1

 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Masaki UK Patent Application GB2474587A in view of Roe US Patent 9,387,138 B2.
Regarding claim 1, Masaki discloses a pull-on diaper (or pants-type diaper), the diaper having a transverse direction and a longitudinal direction being orthogonal to each other (Figure 1: 4F and 4B (belly and back side or waist) is transverse and 3 (inner body) is longitudinal and both are orthogonal to each other), the diaper comprising: 
-a front waist panel (or belly side, 4F) extending in a transverse direction (see Figure 1) ; 
-a rear waist panel (or back side, 4R) extending in the transverse direction (see Figure 1); and 
-a crotch panel (or inner body which includes the absorbent core (7), 3) extending in the longitudinal direction and coupled with the front and rear waist panels (see Figure 1 and paragraph [0010] lines 7-9), wherein: 
-a plurality of waist elastics (Figure 1: 5F and 5B) extending in the transverse direction are extensibly attached to the front and rear waist panels, respectively (paragraph [0010] lines 10-13); 
-first leg elastics (Figure 2,11- there are two shown, though not distinctly labeled) are extensibly attached to lateral portions of the crotch panel (or inner body (3) which includes the absorbent core (7)) (see Figure 1 and paragraph [0026-0027]); 
-lateral portions of the front waist panel are coupled with corresponding lateral portions of the rear waist panel in respective seam regions so that respective outer end portions of the front and rear waist panels form a waist-opening periphery (Figure 5, 1W (waist-opening), and shows the coupling of the front (or belly) and rear (or back) waist panels); respective inner end portions of the front and rear waist panels cooperate with the lateral portions of the crotch panel to define a pair of leg-openings' peripheries (Figure 5, leg openings (1L) and paragraph [0030]).
-a first distance dimension between the outer end portions of the front and rear waist panels in the longitudinal direction as measured on the diaper flatly developed after coupling of the front and rear waist panels in the seam regions has been released (see Figure 2 below, this region is labeled as LI on Masaki Figure 1, between the outer end portions of the front and rear wait panels); and
- a second distance dimension between the waist elastic closest to the inner end portion of the front waist panel among the waist elastics extending in the front waist panel across the respective seam regions in the front waist panel and the waist elastic closest to the inner end portion of the rear waist panel among the waist elastics extending in the rear waist panel across the respective seam regions (see Figure 2 below, this region is labeled as L2 on Masaki Figure 1 between the inner end portions of the front and rear wait panels).

    PNG
    media_image1.png
    759
    734
    media_image1.png
    Greyscale

Figure 1: Masaki Figure 1: LI- between the outer end portions of the front and rear wait panels and L2- between the inner end portions of the front and rear wait panels
Masaki, does not explicitly teach for the LI distance to be with the 300mm-400mm range and the L2 distance to be at least 55% of LI.
Reo teaches a diaper with LI dimension of 340mm (Table 1, Figure 1, 191) which falls within the claimed range, however Roe is silent on the L2 dimension, he does teach a leg elastic of 220mm (Col. 6, line 25-26 and Figure 1, 187) which would encompass part or all of the L2 dimension and be at least 55% percent of LI.
It would have be obvious to one of ordinary skill in the art to modify the Masaki’s diaper with Roe’s suggested diaper dimensions in order to satisfy the sizing differences between an individual needing a diaper as there is a wide range of body shapes and sizes even among individuals of the same age. The proper sizing of the diaper leads to improved fit which leads to the diaper being more effective with containment of the excrement which is the intended purpose of the diaper. 
Regarding claims 2 and 3:
Regarding claim 2, Masaki discloses the pair of the leg-openings' peripheries ( LI). Masaki fails to teach that they have a circumferential length in a range of 330 mm to 430 mm as measured when the first leg elastics and the waist elastics are in a state under tension.
Regarding claim 3, Masaki discloses the waist-opening's periphery (1W). Masaki fails to teach that it has a range of 550 mm to 650 mm as measured when the waist elastics are in a state under tension.
However, Roe teaches a diaper with a leg elastic of 220mm (Col. 6, line 25-26 and Figure 1,187), Roe is silent on whether or not the elastic is measured under tension, he provides a reference point for the range. Roe does teach that the lateral waist measurement between the fasteners (Figure 1, 193; Col 5, lines 24-26) (this measurement was used due the instant application having coupled seams and not using fasteners) under 85% strain is 280mm ( Table 1, or 560mm when accounting for the entire waist opening) which falls within the claimed range.
It would have be obvious to one of ordinary skill in the art to modify the Masaki’s diaper with Roe’s suggested diaper dimensions in order to satisfy the sizing differences between an individual needing a diaper as there is a wide range of body shapes and sizes even among individuals of the same age. The proper sizing of the diaper leads to improved fit which leads to the diaper being more effective with containment of the excrement which is the intended purpose of the diaper. 
Regarding claim 4, Masaki is silent on the diaper with a dimension ratio in the transverse direction of the crotch panel (see Figure 2 below, L3) to the dimension in the transverse direction of the front and rear waist panels (see Figure 2 below, L4) is at least 50% and the dimension of one of the front or rear waist panels in the transverse direction is measured on the diaper flatly developed after the coupling of the lateral portions of the front or rear waist panels has been released while the plurality of waist elastics are in a state under tension.
While neither Masaki or Roe specify the transverse length’s (L3) and (L4) ratio, Masaki’s Figure 1, (see in figure 2 below) appears to be at least 50% on visual inspection alone and appears to be in flatly laid configuration, however the drawing might not be to scale.
It would have be obvious to one of ordinary skill in the art to modify the Masaki’s diaper dimensions to satisfy the crotch vs waist ratio due to sizing differences for any individual needed a diaper. The proper sizing of the diaper leads to improved fit which leads to the diaper being more effective with containment of the excrement which is the intended purpose of the diaper. The sizing falls under routine optimization as the diaper needs to be the right size in order to fit the wear. In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").


    PNG
    media_image2.png
    634
    572
    media_image2.png
    Greyscale

Figure 2: Masaki’s Figure 1 as annotated by examiner: L3- transverse direction of the crotch panel and La-transverse direction of the front and rear waist panels

 Regarding claim 6, wherein, as viewed in the diaper flatly developed after the coupling of the lateral portions of the front and rear waist panels has been released (see figure 1), the crotch panel (or inner body (3) which includes the absorbent core (7)) is disposed along the lateral portions thereof with a pair of leg cuffs (or sheets, 10, Figure 1) including secured edge portions (see Figure 4 below), free edge portions (see labeled- Masaki’s Figure 2 below in Figure 4), the leg cuffs includes end portions opposing each other in the longitudinal direction and both end portions (see Figure 4 below) being orthogonal to the secured edge portions and the free edge portions; the pull on diaper further includes second leg elastics extensibly attached under tension to the free edge portion, and at the end portions, the free edge portions are folded back outward in the transverse direction of the diaper (see figure 4, below and Paragraph [0026]) and attached to the front and rear waist panels (Paragraph [0016], the free edge is found on the absorbent (7) which makes up the inner body (3), which is attached the waist panels).

    PNG
    media_image3.png
    430
    657
    media_image3.png
    Greyscale


Regarding claim 8, Masaki discloses wherein the plurality of waist elastics (5F generally denotes the waist elastic) attached the front and rear waist panels includes outer waist elastics (5FW and 5RW), respectively, and as viewed in the diaper flatly developed after the coupling of the lateral portions of the front and rear waist panels has been released, the outer waist elastics overlap the outer end portions of the front and rear waist panels, respectively ([0031] discloses how the front and rear waist panels overlap and [0033] discloses the elastic and figure 1 shows the placement  of the elastic).
Regarding claim 9, Masaki discloses wherein the waist elastic closest to the inner end portion of the front waist panel and the waist elastic closest to the inner end portion of the front waist panel are disposed at a distance of 5 mm to 10 mm from the respective inner end portions of the front and rear waist panels as measured on the diaper flatly developed after coupling of the front and rear waist panels in the seam regions has been released ([0042] discloses the distancing of the elastic in order to prevent the diaper from slipping off).

Claims 5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Masaki UK Patent Application GB2474587A in view of Roe US Patent 9,387,138 B2 and in further view of  Hiroki WO 2011055546-A1.
Regarding claims 5 and 7:
Regarding claim 5, Masaki discloses wherein an elongation ratio of the first leg elastics (11) is higher than an elongation ratio of the waist elastics (5F and 5B). Masaki discloses in paragraph [0045] that the leg sheet extension (Figure 2, LI0, which inherently contains the leg elastic (11), see Figure 2) has an extension no less than 20mm, while the waist elastic extension (Figure 1, LRB) is 20mm; since the leg elastic can extend more than the waist elastic it inherently has an equal or higher elongation ratio if the elongation ratio is determined as the ability of the elastic to be stretched.
Regarding claim 7, Masaki discloses the two leg elastics (11, Figure 2, Masaki makes no differentiation between the two elastics; therefore it is reasonable that they would have the same elongation ratio.
In the even applicant means something different by the elongation ratio: Hiroki teaches a diaper with an elongation ratio there by being in the same field of endeavor as Masaki. Hiroki teaches the front and rear waist elastics has two sets of elastics one that has an elongation ratio of 2.4 to 2.8 and a second that has an elongation ratio of 1.8 to 2.4 [0018-0019]. Hiroki teaches the leg elastics have an elongation ratio of 2.0 to 3.0 [0025].This is meet the limitation that the leg elastic has a higher elongation ratio than the waist elastic. The diaper as taught by Hiroki prevents chaffing and skin irritation.
It would have been obvious to one of ordinary skill to have modified the diaper of Masaki with the elastic elongation ratios as taught by Hiroki in order to provide a more comfortable and less irritating diaper. 

Regarding claim 10, Masaki fails to disclose wherein the plurality of waist elastics is contractibly attached to the front and rear waist panels under tension to the front and rear waist panels, respectively, at an elongation ratio in a range of 2.0 to 3.5.
Hiroki teaches a diaper with an elongation ratio there by being in the same field of endeavor as Masaki Hiroki teaches the front and rear waist elastics has two sets of elastics one that has an elongation ratio of 2.4 to 2.8 and a second that has an elongation ratio of 1.8 to 2.4 [0018-0019]. The diaper as taught by Hiroki prevents chaffing and skin irritation.
It would have been obvious to one of ordinary skill to have modified the diaper of Masaki with the elastic elongation ratios as taught by Hiroki in order to provide a more comfortable and less irritating diaper. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781